DETAILED ACTION
Election/Restrictions
Claim 18 is still restricted for the reasons stated in the Non-Final Rejection mailed 11/4/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pessin (U.S. Patent 7,464,757) in view of Ellen (U.S. Patent 6,481,883) in further view of Vorage (U.S. Publication 2009/0201760).
Regarding claim 10, Pessin (U.S. Patent 7,464,757) teaches an apparatus for mixing a plurality of solutions that mixes and dilutes the plurality of solutions with diluting liquid (figure 1, the materials being worked upon are considered intended use), the apparatus comprising: a first diluter to mix a first solution with diluting liquid to prepare a first dilute solution (item 12 is connected to a liquid source 18 and is considered capable of having a solution diluted in the mixing tub); a second diluter to mix a second solution with diluting liquid to prepare a second dilute solution (item 14 which is connected to a liquid source 18); and a sealed tank to mix the first dilute solution discharged from the first diluter with the second dilute solution discharged from the second diluter (pump 25 is considered having a volume for material from items 12 and 14 and is considered sealed in order to prevent material from leaking out of the pump).
Regarding claims 10, 11, 12, 14, and 15 Pessin is silent regarding the cyclone configuration with the tangential directions flowing in the same circular stream direction and wherein the sealed tank is a cyclone mixing tank. 
Regarding claim 10, Ellen teaches tangential feeding in a cyclone tank (figure 7 proximate items 131). Regarding claim 11, Ellen teaches a sealed cyclone mixing tank (cyclone mixer 130). Regarding claim 12, Ellen teaches a sealed cyclone mixing tank (seal 117 for cyclone mixer 130) wherein the cyclone mixing tank is a conical tank extending in the vertical direction (see figure 6 , item 13 shape configuration) with a mixed solution discharge duct disposed at the center of the circular cylinder (item 114 which is at the center located at the bottom of item 130) wherein the inlet for the flow of mixed solution is disposed at a location distanced from the top of the cyclone mixing tank (item 114 is spaced apart from a location above item 130). Regarding Claims 14 and 15, Ellen teaches the use of a cyclone tank for mixing and conveying material (item 130). 
Regarding claim 10, Vorage teaches tangential feeding into a cyclone mixer where two ducts feed in the same direction (see figure 1 items 4a, 4b which feed tangentially in the same direction).
It would have been obvious to one of ordinary skill in the art to modify the invention of Pessin with the cyclone configuration of Ellen and the tangential configuration of Vorage in order to increase the degree of mixing. Regarding claim 12, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape to a cylinder in order to control the degree of mixing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 14 and 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of cyclone mixers in order to control the degree of agitation since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Pessin teaches wherein the first diluter is an ejector pump (item 36 connected to item 12 is considered reading on an ejector pump).
Regarding claim 17, Pessin teaches wherein the second diluter is an ejector pump (item 36 connected to item 14 is considered reading on an ejector pump).

Claims 13 is rejected as being unpatentable over Pessin (U.S. Patent 7,464,757) in view of Ellen (U.S. Patent 6,481,883) in further view of Vorage (U.S. Publication 2009/0201760) in further view of Barrymore (U.S. Publication 1,690,849).
Regarding claim 13, Pessin is silent to the vent configuration. 
Regarding claim 13, Barrymore teaches a vent valve in an upper region of the tank (items 18 and 22). 
It would have been obvious to one of ordinary skill in the art to modify the cement mixer of Pessin in view of Ellen in further view of Vorage with the air valve vent configuration of Barrymore in order to control the flow of fluid in the cement mixer.

Response to Arguments
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claim 10 is considered persuasive in light of the amendment to the claim. The prior art of record does not explicitly teach the ducts feeding material in the same circular scream direction. A new ground of rejection is provided necessitated by amendment. 
The remarks regarding the rejoinder request have been considered. Since claim 10 is still rejected, claim 18 will not be rejoined in this action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774